Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9, 11-17, and 19 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) “defining a particle filter that localizes a time window with respect to the channels of data; applying the particle filter at least in part by weighting particles of the particle filter using the channels of data, wherein each of the particles represents a corresponding time window; and selecting one of the particles according to its weight as being the time window of an operational state of the dynamic system” which are features which are directed to mental processes and mathematical relationships. This judicial exception is not integrated into a practical application because the additional elements in the claims such as gathering of data channels from equipment or an environment does not add meaningful limitation to the claims as they are insignificant extra-solution activity. Furthermore, the execution of the method by a processor amounts to mere implementation of the abstract idea on a computer.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because receiving channels of data from equipment merely gather necessary information for the mental process/mathematical relationship.


Claims 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claimed “computer-readable storage media” is interpreted in light of the specification and the state of the art to include embodiments such as signals carrying instructions which are non-statutory.  The examiner suggests including the terms “non-transitory” in order to obviate the rejection.



Allowable Subject Matter
Claims 10, 18, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art fails to disclose or fairly suggest, alone or in combination, all of the features of independent claims 1, 17 and 19. Claims 10, 18, and 20 provide additional features which integrate the judicial exception of claims 1, 17, and 19 into a practical application.
The relevant art cited discloses:
Jaeger (US 7,321,882) discloses A method for the supervised teaching of a recurrent neutral network (RNN) is disclosed. A typical embodiment of the method utilizes a large (50 units or more), randomly initialized RNN with a globally stable dynamics. During the training period, the output units of this RNN are teacher-forced to follow the desired output signal. During this period, activations from all hidden units are recorded. At the end of the teaching period, these recorded data are used as input for a method which computes new weights of those connections that feed into the output units. The method is distinguished from existing training methods for RNNs through the following characteristics: (1) Only the weights of connections to output units are changed by learning--existing methods for teaching recurrent networks adjust all network weights. (2) The internal dynamics of large networks are used as a "reservoir" of dynamical components which are not changed, but only newly combined by the learning procedure--existing methods use small networks, whose internal dynamics are themselves completely re-shaped through learning.

Takamine et al. (US 2022/0187253) discloses a structure evaluation system according to an embodiment includes a plurality of sensors, a position locator, a corrector, and an evaluator. The plurality of sensors detect elastic waves generated from a structure. The position locator locates the position of a generation sources of a plurality of elastic waves on the basis of the plurality of elastic waves detected by the plurality of sensors. The corrector corrects information based on the position locating performed by the position locator using a correction value set in correspondence with an impact. The evaluator evaluates a deterioration state of the structure on the basis of the corrected information.

Iwasmori et al. (US 2022/0013239) discloses a computer-implemented method, a computer program product, and a computer system for using a time-window based attention long short-term memory (TW-LSTM) network to analyze sequential data with time irregularity. A computer splits elapsed time into a predetermined number of time windows. The computer calculates average values of previous cell states in respective ones of the time windows and sets the average values as aggregated cell states for the respective ones of the time windows. The computer generates attention weights for the respective ones of the time windows. The computer calculates a new previous cell state, based on the aggregated cell states and the attention weights for the respective ones of the time windows. The computer updates a current cell state, based on the new previous cell state.

Boyden et al. (US 2006/0047607) discloses a controller directs the operation of an air pollution control (APC) system performing a process, having one or more controllable operating parameters, to control emissions of a pollutant. An interface receives financial data associated with the operation of the APC system. A control processor determines a target set point of each of at least one of the one or more controllable operating parameters that will maximize profits or minimize losses from the operation of the APC system, based on the received financial data. The control processor also directs control of each of the at least one controllable operating parameter based on the determined target set point for that parameter.

Nguyen et al. (US 2004/0223480) discloses a minimum mean square error (MMSE) equalizer and method for single-user detection of a signal received from a downlink code-division multiple access CDMA channel. The equalizer includes a Kalman filter having an input coupled to the received signal for generating a best linear unbiased estimate of a transmitted chip sequence for a single user. A reduced computational complexity Kalman filter embodiment is also disclosed that only periodically updates a Kalman filter prediction error covariance matrix P, a Kalman filter filtering error covariance matrix P and the Kalman gain K(k).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FERNANDO ALCON whose telephone number is (571)270-5668. The examiner can normally be reached Monday-Friday, 9:00am-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571)272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FERNANDO . ALCON
Examiner
Art Unit 2425



/FERNANDO ALCON/             Primary Examiner, Art Unit 2425